 

 

[tex10-32.jpg]

State of Israel

Ministry of justice – Registrar of Corporation

Registrar of Partnerships and Companies

[tex10-32a.jpg]



Registrar of Corporation

 

Certificate of incorporation

 

This certifies that the Company:

 

 

אינפיניטי אוגמנטד ריאליטי ישראל בע"מ

 

שמספרה 514940790

 

Infinity Augmented Reality Israel LTD

 

Number 514940790

 

 

Was incorporated and registered on 30/06/2013, 22th of Tammuz 5773

 

According to the Companies Law, 5759-1999, as a limited liability company.

 

[tex10-32b.jpg]

Yehuda Katz, ADV.

Registrar of Corporation

Registrar of Companies and Partnerships

[Signature]

Given in Jerusalem on:

 

30/06/2013

 

22th of Tammuz 5773

 

 



 

 

